1. A motion for continuance is addressed to the sound discretion of the court; and where such discretion is not abused, this court will not interfere with the ruling of the trial court. Under the circumstances of this case the court did not abuse its discretion in overruling the motion to continue.
2, 3. Under the law and the evidence the jury was not authorized to find in favor of the traverse of the answers to the garnishments. The court erred in overruling the motion for new trial.
                       DECIDED NOVEMBER 13, 1939.
Roosevelt Baber filed suit against J. C. Williams in the circuit court of Cleburne County, Alabama, on August 12, 1936, and procured a judgment thereon against the said Williams *Page 57 
for the sum of $500 on November 4, 1936. Baber then filed suit on this foreign judgment against Williams in the city court of Carrollton on February 18, 1937, and on the same date garnisheed O. W. Roberts Jr. and R. T. Williams, as administrators of the estate of G. T. Williams. Roberts and R. T. Williams, as administrators, answered that they were not indebted to the defendant and had no funds in their hands belonging to him, and the plaintiff traversed both of these answers. J. C. Williams dissolved the garnishment by giving a bond for this purpose, and R. T. Williams and C. M. Morris signed the said bond as sureties. A verdict and judgment were rendered in the city court of Carrollton in favor of Roosevelt Baber against J. C. Williams at the December term, 1937. The issue made on the traverse of the answers to the garnishment came on for trial at the December term, 1938, of said court. The defendant moved for a continuance, which was overruled, and the case proceeded to trial and resulted in a verdict and judgment in favor of the traverse. The garnishees made a motion for new trial, which was overruled, and the exception here is to that judgment.
1. Counsel for the defendants made a motion to continue the case, and presented a certificate from a physician to the effect that the defendant J. C. Williams was his patient and that he was not able to be out in bad weather. Counsel for the plaintiff then testified that he had talked with this doctor over the telephone, and that he told him that J. C. Williams could make the trip to Carrollton all right if he would get some one to drive his car for him. The trial was postponed; the doctor was brought into court, and he testified: "J. C. Williams is my patient. I see him, not every day, but occasionally. I saw him last, I think, on Monday, December 12. His condition is about well, I might say he is as well as he was when he had the attack back in the spring. Q. Do you think he could come to town and stay a half day and attend to his business? A. We don't let him go off any place by himself. We don't let him drive his car out any distance by himself. Q. He could come down here to the court-house to attend to his business? A. He might come down here for an hour or so, but some one would have to drive his car. He is feeble, you know. He has not had an attack recently. Not a severe attack since the first part of the year. No, he has not had an attack recently. I keep him on treatment and *Page 58 
see him occasionally. It would not be safe for Mr. Williams to come down here if no one was looking after him. I do not know that he comes down here often. I have not seen him down here. He is suffering with cancer of the face." Counsel for the movants then stated that they could not safely go to trial without the presence of their client.
A motion for continuance is addressed to the sound discretion of the court, and where such discretion is not abused this court will not interfere with the ruling of the trial court.Rothleutner v. Bateman, 144 Ga. 103 (86 S.E. 215);Strickland v. Strickland, 147 Ga. 494 (94 S.E. 766). It was ruled in Howell v. Bowen, 27 Ga. App. 236
(107 S.E. 619): "The court did not abuse its discretion in refusing a continuance upon the ground of the defendant's absence from court when the case was called for trial, when it appeared from the evidence that the defendant `could come to court but not without considerable pain,' and when it did not appear that such pain would interfere with his management of the case." Also seeLeathers v. Leathers, 132 Ga. 211 (63 S.E. 1118), where the movant testified "she was about as well as usual; she had been in very bad health for near six months, some time up, but a great time in bed." In the present case the doctor testified that the defendant was able to go to court if some one would drive his car for him; that his condition was about the same as it had been since the early part of the year, and it was in December when he was testifying. In these circumstances the court did not abuse its discretion in overruling the motion to continue.
2. The following represents the majority opinion of the court, from which I dissent: "In order for the plaintiff in this case to prevail, he must show that the transferee or assignee of the assignment of his brother's interest in the estate of their father to him was made with intent to defraud the plaintiff or that the transferee or assignee had reasonable grounds to suspect that such was the intention of his brother in making the assignment. The assignment recites a valuable consideration and this is not controverted. The only facts in the record which could possibly be relied on to show that the transferee or assignee had such knowledge, or reasonable grounds to suspect that the assignment was made to defraud the plaintiff, are that the assignment was made subsequently to the filing of the suit against his brother by the plaintiff, *Page 59 
that the assignment was not witnessed and recorded until after the rendition of the judgment in Alabama in plaintiff's favor, that the judgment debtor and the assignee were brothers, and that the assignee, who was one of the executors of the estate of the father, did not apprise his coexecutor of the execution of this assignment from his brother until the date on which the estate was distributed and after the service of summons of garnishment upon the executors. The check to the judgment debtor for the share of the estate sold to the assignee was made payable to him and he immediately indorsed it over to the assignee. The other executor of the estate testified that the check was made payable to the judgment debtor because he wanted to keep the records straight, as there were eleven distributive shares. The judgment referred to was obtained in the State of Alabama, and there is nothing in the evidence to show that the assignee had any knowledge of the pendency of the suit or the rendition of the judgment at the time of the assignment, which was purportedly for a valuable consideration. Nor does anything appear from the evidence that would reasonably have caused him to suspect that the suit was pending and that his brother was making the assignment in fraud of the plaintiff. The judgment debtor was not put upon the stand to explain the transaction. The assignee is now dead. In these circumstances we are of the opinion that the evidence was insufficient to show that at the time of the assignment the transferee or assignee had any knowledge that the assignment was made to defraud the plaintiff or had any reason to suspect that such was the intention of his brother, the judgment debtor. The fact that the assignee signed the dissolution bond in the garnishment proceedings in his individual capacity could do no more than estop him individually.
"3. The court erred in overruling the motion for new trial."
Judgment reversed. Stephens, P. J., and Felton, J., concur.